Title: To James Madison from William Jarvis (Abstract), 4 April 1805
From: Jarvis, William
To: Madison, James


4 April 1805, Lisbon. “The Ship Huron Captn. Clark (by which I sent duplicate of mine of the 29th. Ulto and a letter of the 2d. Inst enclosing a letter from Mr. Monroe dup: Copy of a letter from his Excellency Mr. de Araujo and a protest) having been detained, affords me an opportunity to inform you of the arrival of the Ship Erin Captn. Stephenson, in which I understand came passenger Mr. Jerome Bonaparte and His Lady. So soon as the report of the runner is confirmed I shall wait on them.
“The Ship at present is under Quarantine. The French Ambassador Genl. Junot will reach this in about 8 days. A Portuguese seventy four, a Frigate and Two Brigs of War sailed today in pursuit of the Algerines.”
